Title: From George Washington to Meshech Weare, 5 December 1782
From: Washington, George
To: Weare, Meshech


                        
                            Sir
                            Head Quarters Newburgh Decr 5th 1782
                        
                        I am honored with your favor of the 25th Ulto by Lt Colonel Johnson—I have no doubt, but there has been a
                            great deal of illicit Intercourse between some of the Inhabitants of Vermont, and the Enemy in Canada—but as the Gentleman
                            you referred to, could not state the transactions in so explicit a manner, as to fix the charge on Individuals so that
                            they may be proceeded against; I have desired him upon farther recollection, to make his information as pointed &
                            definite as possible, and to communicate the result to Mr Peabody or yourself.
                        Whenever the apparent circumstances & proofs are such as will justify my interference; I shall not
                            fail to use every means in my power, to stop the progress of any pernicious negociations that may be carrying on, and to
                            have the Authors of them, brought to condign punishment—I have the honor to be With sentiments or regards and Esteem. I
                                am Your Most Obedt Servt
                        
                            Go: Washington
                        
                    